DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123293 to Kim et al.; in view of US 2020/0168173 to Adachi et al.

As per claim 1, Kim et al. teach a display panel (Fig. 7), having a display region (Fig. 7, 130) and a non-display region (Fig. 7, region outside of 130) surrounding the display region, and comprising: 
data lines (Fig. 7, DL section within display region) located in the display region; 
a power bus (Figs. 7 and 8, 212) located in the non-display region; 
connection traces (Fig. 10, DL section outside display region) located in the non-display region and coupled to the data lines, wherein each of the connection traces at least partially overlaps with the power bus in a direction perpendicular to a plane of the display panel, and has a first area (Fig. 10, areas 212) that is an overlapping area between the connection trace and the power bus, wherein the first area of one of the connection traces is different from the first area of another one of the connection traces (Fig. 10, the first areas of the connection traces have the same width, and a length that is inversely proportional to their distance from the center of demux 160, in other words, inner first (surface) areas are larger than outer first (surface) areas).
Kim et al. do not teach a control circuit located in the non-display region and comprising control transistors, wherein at least one of a first electrode or a second electrode of one of the control transistors is coupled to one of the connection traces; wherein the control transistors comprise a first control transistor and a second control transistor, and the first control transistor and the second control transistor have different channel areas. 
Adachi et al. teach a control circuit (Fig. 4, transistors 65) located in the non-display region and comprising control transistors, wherein at least one of a first electrode or a second electrode of one of the control transistors is coupled to one of the connection traces; 
wherein the control transistors comprise a first control transistor (Fig. 4, 65c) and a second control transistor (Fig. 4, 65a), and the first control transistor and the second control transistor have different channel areas (paragraph 59, “The ON resistance value of the connection switch 65 including the driving TFT 63 can be adjusted by changing a length or a width of the channel section 63C of the driving TFT 63, forming the high resistance area HR or a low resistance area in the source electrode 63S and the drain electrode 63D”, paragraph 52, “63-2 illustrated in FIG. 7B is designed to have a channel width W2 smaller than a channel width W1 of the reference TFT 63-1 … The ON resistance value of the connection switch 65 including the TFT 63-2 is higher than the ON resistance value of the connection switch 65 including the TFT 63-1”; paragraph 53, “The connection switch 65A having a small ON resistance value is disposed for the source line 32A having a relatively large electric resistance”, in other words, the on-resistance is designed in such a way to be inversely proportional to the line resistance, furthermore, the on-resistance is inversely proportional to channel width).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a control circuit located in the non-display region and comprising control transistors, wherein at least one of a first electrode or a second electrode of one of the control transistors is coupled to one of the connection traces; wherein the control transistors comprise a first control transistor and a second control transistor, and the first control transistor and the second control transistor have different channel areas, such as taught by  Adachi et al., for the purpose of improving display uniformity.

As per claim 2, Cho and Kim et al. teach the display panel according to claim 1, wherein the first control transistor has a channel area Sc1, and the first area of the one of the connection traces that is coupled to the first control transistor is So1; wherein the second control transistor has a channel area Sc2, and the first area of the one of the connection traces that is coupled to the second control transistor is So2 and wherein So1>So2, Sc1<Sc2 (Adachi, paragraphs 59 and 52-53, the on-resistance of transistors are inversely proportional to line resistance, the line resistances of Kim, in connection traces with higher areas (width*length) will be higher, and could therefore be coupled to transistors with lower on-resistances, said on-resistance may be made lower by decreasing the channel length and maintaining the same width , i.e., by decreasing the channel area (length*width), also, notice that the on resistance of the transistors is serially connected to the trace line resistance, and that the relationship areas between the connection traces and transistors is a simple matter of design choice with many possible variations, so long as the serial resistance between said connection traces and transistors is made uniform so as to achieve a uniform voltage drop in the data lines of the display panel).

As per claim 20, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123293 to Kim et al.; in view of US 2020/0168173 to Adachi et al.; further in view of US 2020/0327834 to Kim et al., from here-on referred to as Kim2.

As per claim 3, Kim and Adachi et al. teach the display panel according to claim 1, wherein each of the connection traces comprises a first connection sub-trace (Kim, Fig. 10, connection between 160 and 212) and a second connection sub-trace (Kim, Fig. 10, extension beyond 212 into display panel), and in the direction perpendicular to the plane of the display panel, the first connection sub-trace overlaps with the power bus (Kim, Fig. 10).
Kim and Adachi et al. do not teach wherein the control circuit comprises a gating circuit, and the gating circuit comprises gating transistors; one of the gating transistors has a first electrode coupled to a data signal transmission terminal through the first connection sub-trace, and a second electrode coupled to one of the data lines through the second connection sub-trace; and wherein the gating transistors comprise a first gating transistor and a second gating transistor. 
Kim2 teaches wherein the control circuit comprises a gating circuit (Fig. 10, 160), and the gating circuit comprises gating transistors (Fig. 10, SW21-SW28); one of the gating transistors has a first electrode (Fig. 10, source/drain of SW21 directly coupled to SW11) coupled to a data signal transmission terminal (Fig. 10, DP1) through the first connection sub-trace (Fig. 10, connection between SW21 and DP1; Kim, Fig. 10, connection between 160 and 212), and a second electrode (Fig. 10, source/drain of SW21 within non-display area and directly coupled to data line) coupled to one of the data lines through the second connection sub-trace (Fig. 10, connection, within non-display area, between SWka and data-line; Kim, Fig. 10, extension beyond 212 into display panel); and wherein the gating transistors comprise a first gating transistor (Fig. 10, SW21) and a second gating transistor (Fig. 10, SW22).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim and Adachi et al., so that the control circuit comprises a gating circuit, and the gating circuit comprises gating transistors; one of the gating transistors has a first electrode coupled to a data signal transmission terminal through the first connection sub-trace, and a second electrode coupled to one of the data lines through the second connection sub-trace; and wherein the gating transistors comprise a first gating transistor and a second gating transistor, such as taught by Kiim2 et al., for the purpose of reducing power consumption.
Kim, Adachi and Kim2 et al. teach the first connection sub-trace coupled to the first gating transistor and the first connection sub-trace coupled to the second gating transistor have different first areas, and the first gating transistor and the second gating transistor have different channel areas (Adachi, paragraphs 59 and 52-53, the on-resistance of transistors are inversely proportional to line resistance, the line resistances of Kim, in connection traces with higher areas (width*length) will be higher, and could therefore be coupled to transistors with lower on-resistances, said on-resistance may be made lower by decreasing the channel length and maintaining the same width , i.e., by decreasing the channel area (length*width), also, notice that the on resistance of the transistors is serially connected to the trace line resistance, and that the relationship areas between the connection traces and transistors is a simple matter of design choice with many possible variations, so long as the serial resistance between said connection traces and transistors is made uniform so as to achieve a uniform voltage drop in the data lines of the display panel).

As per claim 4, Kim, Adachi and Kim2 et al. teach the display panel according to claim 3, further comprising: a first test circuit (Kim2, Fig. 10, 150) comprising a first-type test transistor (Kim2, Fig. 10, SW11), wherein the first-type test transistor is coupled to the first connection sub-trace, and the first-type test transistor is further coupled to at least one of a test pin or a test control switch signal line (Kim2, Fig. 10, MCD_GATE1).

As per claim 11, Kim and Adachi et al. teach wherein the connection trace comprises third connection sub-traces (Kim, Fig. 10, connection between 160 and 212); and the third connection sub-trace overlaps with the power bus in the direction perpendicular to the plane of the display panel (Kim, Fig. 10).
Kim and Adachi et al. do not teach wherein the control circuit comprises a second test circuit comprising second-type test transistors, wherein one of the second-type test transistors has a second electrode coupled to one of the data lines through one of the third connection sub-traces; and wherein the second-type test transistors comprise a first test transistor and a second test transistor.
Kim2 teaches wherein the control circuit comprises a second test circuit (Fig. 10, 150) comprising second-type test transistors (Fig. 10, SW11 and SW12), wherein one of the second-type test transistors has a second electrode (Fig. 10, source drain of SW11 connected to Sw21/SW22) coupled to one of the data lines through one of the third connection sub-traces (Fig. 10, connection between SW21 and DP1; Kim, Fig. 10, connection between 160 and 212); and wherein the second-type test transistors comprise a first test transistor (Fig. 10, SW11) and a second test transistor (Fig. 10, SW12).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim and Adachi et al., so that the control circuit comprises a second test circuit comprising second-type test transistors, wherein one of the second-type test transistors has a second electrode coupled to one of the data lines through one of the third connection sub-traces; and wherein the second-type test transistors comprise a first test transistor and a second test transistor, such as taught by Kiim2 et al., for the purpose of reducing power consumption.
Kim, Adachi and Kim2 teach wherein the first test transistor and the second test transistor have different channel areas, wherein one of the third connection sub-traces that is coupled to the first test transistor, and another one of the third connection sub-traces that is coupled to the second test transistor have different first areas (Adachi, paragraphs 59 and 52-53, the on-resistance of transistors are inversely proportional to line resistance, the line resistances of Kim, in connection traces with higher areas (width*length) will be higher, and could therefore be coupled to transistors with lower on-resistances, said on-resistance may be made lower by decreasing the channel length and maintaining the same width , i.e., by decreasing the channel area (length*width), also, notice that the on resistance of the transistors is serially connected to the trace line resistance, and that the relationship areas between the connection traces and transistors is a simple matter of design choice with many possible variations, so long as the serial resistance between said connection traces and transistors is made uniform so as to achieve a uniform voltage drop in the data lines of the display panel).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123293 to Kim et al.; in view of US 2020/0168173 to Adachi et al.; further in view of US 2020/0394951 to Li et al.

As per claim 18, Kim and Adachi et al. teach the display panel according to claim 1.
Kim and Adachi et al. do not teach wherein the power bus has a hollowed-out region; and wherein, in the direction perpendicular to the plane of the display panel, at least one of the connection traces overlaps with the hollowed-out region.
Li et al. teach wherein the power bus has a hollowed-out region; and wherein, in the direction perpendicular to the plane of the display panel, at least one of the connection traces overlaps with the hollowed-out region (Fig. 12, paragraph 79).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim and Adachi et al., so that the power bus has a hollowed-out region; and wherein, in the direction perpendicular to the plane of the display panel, at least one of the connection traces overlaps with the hollowed-out region, such as taught by Li et al., for the purpose of reducing crosstalk between signal lines.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123293 to Kim et al.; in view of US 2020/0168173 to Adachi et al.; further in view of “Mesh Based Obfuscation of Analog Circuit Properties” to Savidis et al.

As per claim 19, Kim and Adachi et al. teach the display panel according to claim 1.
Kim and Adachi et al. do not teach wherein at least one of the control transistors comprises a first sub-transistor and a second sub-transistor, wherein a gate of the first sub- transistor and a gate of the second sub-transistor are coupled to a same control signal line, and a first electrode of the first sub-transistor is coupled to a second electrode of the second sub- transistor.
Savidis et al. teach wherein at least one of the control transistors comprises a first sub-transistor (Fig. 2, M1) and a second sub-transistor (Fig. 2, M2), wherein a gate of the first sub- transistor and a gate of the second sub-transistor are coupled to a same control signal line (Fig. 2), and a first electrode of the first sub-transistor is coupled to a second electrode of the second sub- transistor (Fig. 2, see equation 1 for the effective W/L of transistors in parallel, see equation 2 for effective W/L for transistors in series, assuming an ideal transistor, the on resistance of the equivalent circuit is proportional to L and inversely proportional to W, therefore one can design an equivalent structure as desired.)
It would have been obvious to one of ordinary skill in the art at, to modify the device of Kim and Adachi et al., so that at least one of the control transistors comprises a first sub-transistor and a second sub-transistor, wherein a gate of the first sub- transistor and a gate of the second sub-transistor are coupled to a same control signal line, and a first electrode of the first sub-transistor is coupled to a second electrode of the second sub- transistor, such as taught by Savidis et al., because it provides the same predictable result of a desired transistor channel width/length ratio.

Allowable Subject Matter

Claims 5-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694